Citation Nr: 1450447	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  06-33 558	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sacroiliitis.

2.  Entitlement to service connection for scars, status post bilateral breast reduction surgery.

3.  Entitlement to service connection for muscle tension headaches.

4.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder and depressive disorder, prior to July 1, 2012, and a rating in excess of 50 percent from that date.

5.  Entitlement to a rating in excess of 30 percent for asthma with exertional dyspnea.

6.  Entitlement to a rating in excess of 10 percent for right hip strain.

7.  Entitlement to a rating in excess of 10 percent for left hip strain.

8.  Entitlement to a compensable rating for right knee strain prior to May 22, 2007, and a rating in excess of 10 percent from that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to September 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The case was subsequently transferred to the San Diego, California RO.  A May 2005 rating decision granted service connection for asthma with exertional dyspnea, rated 10 percent; right knee strain, rated 0 percent; bilateral hip strain, rated 0 percent; and generalized anxiety disorder and depressive disorder, rated 10 percent.  Service connection was also denied for sacroiliitis, scar, status post bilateral breast reduction surgery and muscle tension headaches.  A June 2007 rating decision assigned a 30 percent rating for generalized anxiety disorder, and a 10 percent rating for right knee strain.  In addition, the RO assigned a separate 10 percent rating for each hip.   A May 2013 rating decision found clear and unmistakable error in the May 2005 rating action, and assigned a 30 percent rating for asthma with exertional dyspnea from the inception of the award.  This rating decision also increased the rating for generalized anxiety disorder to 50 percent, effective July 17, 2012.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 2002 to September 2004.

2.  In October 30, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


